DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2012/0071863 (Lee et al.).  
Lee discloses a master-slave system that comprises a slave apparatus (100) that includes a temperature acquisition unit (temperature sensor 122) that acquires a temperature and a master apparatus (200) that includes a presentation unit (230) that presents the acquired temperature.  
Regarding claim 2:  the temperature acquisition unit includes a temperature sensor (122 or 715 in Figure 7) attached to an end effector (120) of the slave apparatus (see Figures 4 and 7; [0047; 0078]).  Lee also discloses the FBG sensor (121) detects temperature [0045].
Regarding claim 3: the presentation unit (display 230) presents a temperature sense corresponding to the temperature acquired by the temperature acquisition unit [0056]. 
Regarding claim 4: the presentation unit includes a display unit (230) that displays information associated with the temperature acquired by the temperature acquisition unit [0056].
Regarding claim 5: the display unit displays a numerical value or a color corresponding to a temperature [0056]. 
Regarding claim 6: a determination unit (tactile reproduction actuator 221) determines a state of an operation target treated by the end effector on a basis of the temperature acquired by the temperature acquisition unit.  Lee discloses the tactile signal received by the tactile reproduction actuator (221) contains a temperature signal [0049 & 0053].  Lee discloses the tactile reproduction actuator (221) operates according to the tactile signal, which is based on a state of the region being sensed by the tool (120) [0055].  
Regarding claim 7: a force sensor (tactile sensor 121) detects an external force acting on the end effector [0044-0045], wherein the determination unit (tactile reproduction actuator 221) determines the state of the operation target (patient 400) on a basis of a combination of a force sense obtained by the force sensor and information indicating the temperature acquired by the temperature acquisition unit [0049 and 0053].  
Regarding claim 8: the presentation unit (display 230) further presents information associated with a determination result obtained by the determination unit (Lee discloses the tactile signal is displayed [0056]).  
Regarding claim 9: the master apparatus includes an operation unit (slave controller 160) used to operate the slave apparatus [0050; 0057], and the presentation unit presents a temperature sense based on the acquired temperature [0056], by the operation unit (tool 120).  
Regarding claims 18 and 19: the temperature sensor (122) includes a flexure sensor (FGB) capable of detecting a flexure produced in the end effector due to a temperature change (see description of the FBG (Fiber Bragg Grating) sensor being used to detect a change of temperature [0047]).  
Regarding claim 20:  Lee discloses a control method comprising a temperature acquisition step that causes a slave apparatus to acquire a temperature [0047 & 0089] and a presentation step that causes a master apparatus to present the temperature acquired by the slave apparatus [0053; 0056].

Claim(s) 1-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2002/0022869 (Hareyama et al.).  
Hareyama discloses a master-slave system that comprises a slave apparatus (surgical instrument 1) that includes a temperature acquisition unit (temperature sensor 113a and 113b) that acquires a temperature and a master apparatus (control main body 2) that includes a presentation unit (205) that presents the acquired temperature [0040].
Regarding claim 2:  the temperature acquisition unit includes a temperature sensor (113a and 113b) [0045 & 0049].
Regarding claim 3: the presentation unit (display 205) presents a temperature sense corresponding to the temperature acquired by the temperature acquisition unit (see 2001 or 2002 in Figure 17; [0040]). 
Regarding claim 4: the presentation unit includes a display unit (205) that displays information associated with the temperature acquired by the temperature acquisition unit (see 2001 or 2002 in Figure 17; [0040]).
Regarding claim 5: the display unit displays a numerical value or a color corresponding to a temperature (see 2001 or 2002 in Figure 17; [0040]). 
Regarding claim 6: a determination unit (controller 251) determines a state of an operation target treated by the end effector on a basis of the temperature acquired by the temperature acquisition unit (233] (see description of [0057].   
Regarding claim 9: the master apparatus comprises an operation unit that controls operation of the slave apparatus (surgical instrument 1 and/or 5).  The presentation unit presents a sensed temperature (2001 and 2002 in Figure 17) that indicates a change in temperature between multiple values.
Regarding claim 10:  the master apparatus includes a temperature change unit (water temperature controller 237) that is provided on the operation unit and produces a temperature change on a basis of the acquired temperature (see description of detecting signals from a water temperature sensor 256, sending a signal to a cooling element 252 and maintaining the temperature of the cooling water at a preferred temperature at [0060]).  
Regarding claim 11: the temperature change unit produces the temperature change in harmony with the acquired temperature (see description of detecting signals from a water temperature sensor 256, sending a signal to a cooling element 252 and maintaining the temperature of the cooling water at a preferred temperature at [0060]).  
 Regarding claims 12 and 13: the language “temperature change unit produces a temperature change of the temperature acquired by the temperature acquisition unit while amplifying or damping the temperature change” and “the temperature change unit produces a temperature change of the temperature acquired by the temperature acquisition unit while controlling a speed or acceleration of the temperature change” are functional recitations that are not given full patentable weight.  The prior art is not required to explicitly disclose these functions, but merely have the capability of performing the recited functions.  Hareyama discloses a water temperature controller controls temperature of the cool water [0060] and a flow controller (238) controls a flow rate of the cooling water [0061; 0126-0127]).  Since both the temperature and flow rate of the cooling water may be controlled, the Hareyama assembly is capable of amplifying or damping a temperature change and controlling a speed or acceleration of the temperature change.  
Regarding claim 14:  The language “…wherein the temperature change unit performs a reset to an initial temperature after a certain period of time has elapsed from a time when the temperature has ceased to change” is another function recitation not given full patentable weight.  Hareyama indicates that the system has preset values (Figure 12 – S333).  The capability of the Hareyama assembly to be programmed in the recited manner, or operated by the physician to reset to an initial temperature after a time period (wherein any time period including a time period of inactivity) meets the functional requirement.  
Regarding claim 16: the slave apparatus includes an end effector (121) (see Figure 4) that includes two or more contact portions in contact with an operation target (wherein the term “portion” is given its broadest reasonable interpretation to encompass any size and/or location of a tool segment).  Alternatively, each of the tools (121 and 502) can be considered “portions” of an end effector.  The temperature acquisition unit acquires a temperature of one of the contact portions (sensors 113a and 113b on insertion part 121) [0045] or sensors (503a-e) on the insertion part 502) ([0047]; see Figure 2).  A temperature input unit that inputs a temperature (via the cooling water) into the operation target is provided on another contact portion [0126-0128].   
Regarding claim 17: Hareyama discloses that the system uses the results of the temperature detections to prevent normal tissue from being unnecessarily heated by the laser [0048].  Additionally, Hareyama discloses that the instrument determines whether the operation target (lesion 1101) is an unirradiated area [0125], and the controller determines a temperature and flow of cooling water is adjusted for the selected target (S503) [0126].  Therefore, Hareyama includes a second determination unit that determines a type or a characteristic of the operation target on a basis of an input temperature input by the temperature input unit and the temperature acquired by the temperature acquisition unit.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hareyama in view of US Patent No. 6,162,217 (Kannenburg et al.).
Hareyama generically discloses a cooling element (252) [0060], and fails to specify a Peltier element.  Kannenburg discloses another probe with a temperature controlling function, and teaches that a suitable cooling element is a Peltier element (column 3, lines 45-65).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate a Peltier element taught by Kannenburg with the water temperature controller of Hareyama, as the modification merely provides a suitable cooling element for a water temperature control system of a medical instrument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771